Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 1 of 22 PageID #: 624




                    Exhibit
                      1
Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 2 of 22 PageID #: 625
Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 3 of 22 PageID #: 626
Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 4 of 22 PageID #: 627
Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 5 of 22 PageID #: 628
Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 6 of 22 PageID #: 629




       Attachment
            A
         Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 7 of 22 PageID #: 630
  BECHE 531.01 *                    INMATE HISTORY                 *       04-02-2020
PAGE 001       *                      ADM-REL                      *       15:21:32

 REG NO..: 03540-063 NAME....: WISE, TIMOTHY S
 CATEGORY: ARS       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
MCD     A-DES        DESIGNATED, AT ASSIGNED FACIL    01-01-2020 1852   CURRENT
MCD     LOCAL HOSP   ESC TRIP TO LOCAL HOSP W/RETN    01-01-2020 1432   01-01-2020 1852
MCD     A-DES        DESIGNATED, AT ASSIGNED FACIL    12-09-2019 1553   01-01-2020 1432
MCD     LOCAL HOSP   ESC TRIP TO LOCAL HOSP W/RETN    12-09-2019 1100   12-09-2019 1553
MCD     A-DES        DESIGNATED, AT ASSIGNED FACIL    07-23-2019 1449   12-09-2019 1100
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    07-23-2019 1449   07-23-2019 1449
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   07-23-2019 0830   07-23-2019 1449
OKL     HLD REMOVE   HOLDOVER REMOVED                 07-23-2019 0730   07-23-2019 0730
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    07-09-2019 1730   07-23-2019 0730
A02     RELEASE      RELEASED FROM IN-TRANSIT FACL    07-09-2019 1830   07-09-2019 1830
A02     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   07-09-2019 1330   07-09-2019 1830
ATL     HLD REMOVE   HOLDOVER REMOVED                 07-09-2019 1330   07-09-2019 1330
ATL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    06-24-2019 1802   07-09-2019 1330
B03     RELEASE      RELEASED FROM IN-TRANSIT FACL    06-24-2019 1802   06-24-2019 1802
B03     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   06-24-2019 1227   06-24-2019 1802
ATL     ADMIN REL    ADMINISTRATIVE RELEASE           06-24-2019 1227   06-24-2019 1227
ATL     A-ADMIN      ADMINISTRATIVE ADMISSION         06-24-2019 1206   06-24-2019 1227
B03     RELEASE      RELEASED FROM IN-TRANSIT FACL    06-24-2019 1206   06-24-2019 1206
B03     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   06-24-2019 0903   06-24-2019 1206
TDG     TRANSFER     TRANSFER                         06-24-2019 0803   06-24-2019 0803
TDG     A-DES        DESIGNATED, AT ASSIGNED FACIL    10-29-2018 0804   06-24-2019 0803
B03     RELEASE      RELEASED FROM IN-TRANSIT FACL    10-29-2018 0904   10-29-2018 0904
B03     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   10-29-2018 0633   10-29-2018 0904
ATL     HLD REMOVE   HOLDOVER REMOVED                 10-29-2018 0633   10-29-2018 0633
ATL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    10-19-2018 1250   10-29-2018 0633
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    10-19-2018 1250   10-19-2018 1250
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   10-19-2018 0842   10-19-2018 1250
OKL     HLD REMOVE   HOLDOVER REMOVED                 10-19-2018 0742   10-19-2018 0742
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    10-15-2018 1655   10-19-2018 0742
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    10-15-2018 1755   10-15-2018 1755
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   10-15-2018 0635   10-15-2018 1755
CUM     TRANSFER     TRANSFER                         10-15-2018 0635   10-15-2018 0635
CUM     A-DES        DESIGNATED, AT ASSIGNED FACIL    12-12-2016 1827   10-15-2018 0635
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    12-12-2016 1827   12-12-2016 1827
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   12-12-2016 0913   12-12-2016 1827
ATL     HLD REMOVE   HOLDOVER REMOVED                 12-12-2016 0913   12-12-2016 0913
ATL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    11-29-2016 1651   12-12-2016 0913
B03     RELEASE      RELEASED FROM IN-TRANSIT FACL    11-29-2016 1651   11-29-2016 1651
B03     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   11-29-2016 1455   11-29-2016 1651
ATL     ADMIN REL    ADMINISTRATIVE RELEASE           11-29-2016 1455   11-29-2016 1455
ATL     A-ADMIN      ADMINISTRATIVE ADMISSION         11-29-2016 1441   11-29-2016 1455




G0002         MORE PAGES TO FOLLOW . . .
Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 8 of 22 PageID #: 631




       Attachment
            B
         Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 9 of 22 PageID #: 632
  BECHE 531.01 *                     INMATE HISTORY                *       03-25-2020
PAGE 001       *                       COR COUNSL                  *       15:08:21

 REG NO..: 03540-063 NAME....: WISE, TIMOTHY S
 CATEGORY: CCC       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
MCD     UNIT B4      R. MALONE, EXT. 7535             01-01-2020 1852   CURRENT
MCD     UNIT B4      R. MALONE, EXT. 7535             12-09-2019 1553   01-01-2020 1432
MCD     UNIT B4      R. MALONE, EXT. 7535             07-23-2019 1628   12-09-2019 1100
MCD     UNIT A1      M. MERCADO, CCC EXT. 7504        07-23-2019 1449   07-23-2019 1628
OKL     HOM          HOLDOVER MALE                    07-09-2019 1730   07-23-2019 0730
TDG     BG1                      , EXT 4320           10-29-2018 0804   06-24-2019 0803
OKL     HOM          HOLDOVER MALE                    10-15-2018 1655   10-19-2018 0742
CUM     FCI A2               FTS 220-3041             10-02-2018 0924   10-15-2018 0635
CUM     FCI B2                   : 220-3056           12-12-2016 1827   10-02-2018 0924
EST     BB                                            01-08-2016 1014   11-29-2016 1036
EST     BB                                            10-27-2015 1000   01-08-2016 0746
EST     BB                                            05-27-2015 0830   10-27-2015 0600
OKL     HOM          HOLDOVER MALE                    05-14-2015 1300   05-20-2015 0730
LVN     CCC-B1                EXT 1469                02-25-2015 1127   05-14-2015 0621
OKL     HOM          HOLDOVER MALE                    01-15-2015 1430   02-25-2015 0425
MEM     CCC TB                                        10-23-2014 1338   01-15-2015 1058
MEM     CCC TB                                        09-12-2014 1426   10-23-2014 1225
MEM     CCC TB                                        09-11-2014 1422   09-12-2014 1219
MEM     CCC TB                                        05-20-2014 0918   09-11-2014 1208
MEM     CCC TB                                        01-14-2014 1447   05-20-2014 0745
MEM     CCC TB                                        09-09-2013 0913   01-14-2014 1309
MEM     CCC TB                                        05-20-2013 1636   09-09-2013 0659
MEM     CCC TB                                        01-30-2013 1342   04-10-2013 0930
MEM     CCC TB                                        09-21-2012 1444   01-30-2013 1230
MEM     CCC TB                                        03-19-2012 0950   09-21-2012 1343
MEM     CCC TB                                        02-07-2012 1057   03-19-2012 0655
MEM     CCC TB                                        11-21-2011 1011   02-07-2012 0718
MEM     CCC TB                                        03-25-2011 1527   11-21-2011 0718
MEM     CCC TB                                        09-22-2010 0807   03-25-2011 1227
MEM     CCC SA                                        09-14-2010 1131   09-22-2010 0807
MEM     CCC TB                                        09-03-2010 1341   09-14-2010 1131
MEM     CCC SA                                        07-28-2010 1603   09-03-2010 1341
OKL     HOM          HOLDOVER MALE                    07-20-2010 1730   07-27-2010 0930
CLP     J-1                                           07-30-2009 1411   07-20-2010 0712
CLP     I-1                                           04-14-2009 0807   07-30-2009 1411
CLP     I-2                                           03-25-2009 2126   04-14-2009 0807
OKL     HOM          HOLDOVER MALE                    03-19-2009 1640   03-24-2009 0810
OKL     HOM          HOLDOVER MALE                    02-24-2009 1845   02-27-2009 1040
CLP     I-2                                           01-16-2009 0802   02-24-2009 1022
CLP     G-1                                           11-20-2008 1252   01-16-2009 0802
CLP     K-2                                           11-20-2008 1008   11-20-2008 1252




G0002         MORE PAGES TO FOLLOW . . .
Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 10 of 22 PageID #: 633




        Attachment
             C
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 11 of 22 PageID #: 634
  BECHE         *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     03-19-2020
PAGE 001 OF                                                        15:31:58
     FUNCTION: L-P SCOPE: REG   EQ 03540-063     OUTPUT FORMAT: UNSAN
-------LIMITED TO SUBMISSIONS WHICH MATCH ALL LIMITATIONS KEYED BELOW----------
DT RCV: FROM __________ THRU __________ DT STS: FROM __________ THRU __________
DT STS: FROM ___ TO ___ DAYS BEFORE "OR" FROM ___ TO ___ DAYS AFTER DT RDU
DT TDU: FROM ___ TO ___ DAYS BEFORE "OR" FROM ___ TO ___ DAYS AFTER DT TRT
STS/REAS: ______ ______ ______ ______ ______ ______ ______ ______ ______ ______
SUBJECTS: ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____
EXTENDED: _ REMEDY LEVEL: _ _              RECEIPT: _ _ _ "OR" EXTENSION: _ _ _
RCV OFC : EQ ____        ____       ____       ____       ____        ____
TRACK: DEPT: __________ __________ __________ __________ __________ __________
      PERSON: ___        ___        ___        ___        ___         ___
        TYPE: ___        ___        ___        ___        ___         ___
EVNT FACL: EQ ____       ____       ____       ____       ____        ____
RCV FACL.: EQ ____       ____       ____       ____       ____        ____
RCV UN/LC: EQ __________ __________ __________ __________ __________ __________
RCV QTR..: EQ __________ __________ __________ __________ __________ __________
ORIG FACL: EQ ____       ____       ____       ____       ____        ____
ORG UN/LC: EQ __________ __________ __________ __________ __________ __________
ORIG QTR.: EQ __________ __________ __________ __________ __________ __________




G0002        MORE PAGES TO FOLLOW . . .
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 12 of 22 PageID #: 635
  BECHE           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       03-19-2020
PAGE 002 OF       *             UNSANITIZED FORMAT             *       15:31:58

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

214721-R1      03540-063    WISE, T                     UNIT 3     Z06-306UDS SHE
               07-12-2000        CLG     06-12-2000      WXR      SHE      SHE
               20DM/        DHO HEARING 05-18-00 CODE: 203 DEL. 5-24-00

218312-F1      03540-063    WISE, T                     UNIT 3      Z03-207UAD SHE
               08-02-2000        REJ     08-02-2000      SHE       SHE      SHE
               10ZM/        REQUESTS NOT TO BE TRANSFERRED

218312-F2      03540-063    WISE, T                     UNIT 3      Z03-207UAD SHE
               08-18-2000        CLD     08-04-2000      SHE       SHE      SHE
               10ZM/        REQUESTS NOT TO BE TRANSFERRED

341731-R1      03540-063    WISE, T                     6B          Z01-101UAD ATW
               07-19-2004        CLD     06-28-2004      WXR       ATW      ATW
               20DM/        DHO HEARING 06-09-2004 CODE 104

412259-F1      03540-063    WISE, T                      K          Z03-132L     LEE
               05-04-2006        REJ     05-04-2006       LEE      LEE       LEE
               34ZM/        MULTIPLE ISSUES WITH STAFF

415817-R1      03540-063    WISE, T                     K           Z03-132L     LEE
               07-21-2006        CLD     05-16-2006       MXR      LEE       LEE
               20DM/        DHO APPEAL/04-14-2006/CODE 201

414134-F1      03540-063    WISE, T                     K          Z03-135L     LEE
               05-31-2006        CLD     05-22-2006       LEE     LEE       LEE
               34CM/        CLAIMING STAFF ARE "DISCRIMINATING" AGAINST HIM.

414282-F1      03540-063    WISE, T                     K          Z03-135L     LEE
               05-26-2006        CLD     05-23-2006       LEE     LEE       LEE
               22ZM/        WANTS TO BE ABLE TO FLUSH TOILET IN SHU.

414282-R1      03540-063    WISE, T                     K          Z03-135L     LEE
               08-02-2006        CLD     06-19-2006       MXR     LEE       LEE
               22ZS/        WANTS TO BE ABLE TO FLUSH TOILET IN SHU.

414134-R1      03540-063    WISE, T                     K          Z03-135L     LEE
               07-28-2006        CLD     06-19-2006       MXR     LEE       LEE
               34CS/        CLAIMING STAFF ARE DISCRIMINATING AGAINST HIM.

480114-F1      03540-063    WISE, T                     F/B        Z03-006LAD BMP
               02-05-2008        CLD     01-24-2008      BMP      BMP      BMP
               26DM/        CLAIMS NOT RECEIVING MEDICATION FOR PAIN




G0002         MORE PAGES TO FOLLOW . . .
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 13 of 22 PageID #: 636
  BECHE           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       03-19-2020
PAGE 003 OF       *             UNSANITIZED FORMAT             *       15:31:58

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

480116-F1      03540-063    WISE, T                     F/B        Z03-006LAD BMP
               02-07-2008        CLG     01-24-2008      BMP      BMP      BMP
               26ZM/        CLAIMS HE NEEDS SURGERY TO CORRECT ISSUES FROM A

480118-F1      03540-063    WISE, T                     F/B         Z03-006LAD BMP
               02-08-2008        CLG     01-24-2008      BMP       BMP      BMP
               26ZM/        WANTS A TRANSFER TO A MEDICAL FACILITY

482525-F1      03540-063    WISE, T                     F/B        Z03-021LAD BMP
               03-10-2008        CLO     02-13-2008      BMP      BMP      BMP
               26HM/        HAS NOT RECEIVED COPIES OF MEDICAL RECORDS

482526-F1      03540-063    WISE, T                     F/B         Z03-021LAD BMP
               03-19-2008        CLO     02-13-2008      BMP       BMP      BMP
               26AM/        HASN'T RECEIVED SURGERY

480114-R1      03540-063    WISE, T                     F/B        Z03-006LAD BMP
               04-01-2008        CLD     02-21-2008      SCR      FOM      BMP
               26DM/        CLAIMS NOT RECEIVING MEDICATION FOR PAIN

486843-R1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               03-07-2008        REJ     03-07-2008      SCR      FOM      BMP
               25CS/34AS    STAFF ALLOW ASSAULT FOR NOT PARTIC IN RACIAL FIGHT

486601-F1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               04-07-2008        CLO     03-19-2008      FOM      FOM      FOM
               18AM/18ZM    COPY OF CURRENT VISITING LIST/FAMILY ADDED TO LIST

480116-R1      03540-063    WISE, T                     F/B        Z03-006LAD BMP
               03-28-2008        REJ     03-28-2008      SCR      FOM      BMP
               26ZM/        CLAIMS HE NEEDS SURGERY TO CORRECT ISSUES FROM A

482525-R1      03540-063    WISE, T                     F/B        Z03-021LAD BMP
               05-14-2008        CLD     03-28-2008      SCR      FOM      BMP
               26HM/        HAS NOT RECEIVED COPIES OF MEDICAL RECORDS

488769-R1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               03-28-2008        REJ     03-28-2008      SCR      FOM      FOM
               34AM/        7-26-07 ASSAULTED - STAF KNEW, DIDN'T STOP, WATCHED

480118-R1      03540-063    WISE, T                     F/B         Z03-006LAD BMP
               04-01-2008        REJ     04-01-2008      SCR       FOM      BMP
               26ZM/        WANTS A TRANSFER TO A MEDICAL FACILITY




G0002         MORE PAGES TO FOLLOW . . .
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 14 of 22 PageID #: 637
  BECHE           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       03-19-2020
PAGE 004 OF       *             UNSANITIZED FORMAT             *       15:31:58

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

488355-F1      03540-063    WISE, T                     UNIT C-1    Z05-010LDS FOM
               04-03-2008        REJ     04-03-2008      FOM       FOM      FOM
               26BM/        INADEQUATE MEDICAL CARE

488364-F1      03540-063    WISE, T                     UNIT C-1    Z05-010LDS FOM
               04-16-2008        CLO     04-03-2008      FOM       FOM      FOM
               26BM/        INADEQUATE MEDICAL CARE

488855-F1      03540-063    WISE, T                     UNIT C-1    Z05-010LDS FOM
               04-07-2008        REJ     04-07-2008      FOM      FOM       FOM
               26HM/        FORM TO REQUEST COPY OF MEDICAL RECORDS

482526-R1      03540-063    WISE, T                     F/B         Z03-021LAD BMP
               05-06-2008        CLD     04-07-2008      SCR       FOM      BMP
               26AM/        HASN'T RECEIVED SURGERY FOR BROKEN JAW

488355-R1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               04-21-2008        REJ     04-21-2008      SCR      FOM      FOM
               26BM/25DM    NO MED TRMNT - FXS, NOT REC PROP, DNY A/R ACCESS

488855-R1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               04-21-2008        REJ     04-21-2008      SCR      FOM      FOM
               26HM/        FORM TO RQST COPY OF MED RECORDS & NOTARY OF SIG

480114-A1      03540-063    WISE, T                     F/B        Z03-006LAD BMP
               07-09-2008        CLO     04-28-2008      BOP      FOM      BMP
               26DM/        CLAIMS NOT RECEIVING MEDICATION FOR PAIN

488364-R1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               06-02-2008        CLD     04-30-2008      SCR      FOM      FOM
               26BM/        ASSAULT RESULT IN FX - UNTIM / IMPROP TRMNT

492841-F1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               06-03-2008        CLO     05-08-2008      FOM      FOM       FOM
               16ZM/        CLAIMS HE IS NOT RECEIVNG CERTIFIED MAIL RETURN

480116-A1      03540-063    WISE, T                     F/B        Z03-006LAD BMP
               05-12-2008        REJ     05-08-2008      BOP      FOM      BMP
               26ZM/        CLAIMS HE NEEDS SURGERY TO CORRECT ISSUES FROM A

480118-R2      03540-063    WISE, T                     F/B         Z03-006LAD BMP
               06-03-2008        CLD     05-08-2008      SCR       FOM      BMP
               26ZM/        WANTS A TRANSFER TO A MEDICAL FACILITY




G0002         MORE PAGES TO FOLLOW . . .
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 15 of 22 PageID #: 638
  BECHE           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *      03-19-2020
PAGE 005 OF       *             UNSANITIZED FORMAT             *      15:31:58

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

488355-A1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               05-14-2008        REJ     05-09-2008      BOP      FOM      FOM
               26BM/25DM    NO MED TRMNT - FXS, NOT REC PROP, DNY A/R ACCESS

493372-F1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               05-28-2008        CLO     05-13-2008      FOM      FOM      FOM
               34AM/        STATES WHILE HOUSED AT USP BEAUMONT HE WAS ATTACKED/

494424-F1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               06-10-2008        CLO     05-22-2008      FOM      FOM      FOM
               26AM/        CLAIMS HE IS NOT RECEIVING ADEQUATE MEDICAL CARE/

482526-A1      03540-063    WISE, T                     F/B         Z03-021LAD BMP
               06-27-2008        CLO     05-23-2008      BOP       FOM      BMP
               26AM/        HASN'T RECEIVED SURGERY FOR BROKEN JAW

494959-F1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               05-28-2008        CLO     05-27-2008      FOM      FOM      FOM
               34AM/        CLAIMS WHILE HOUSED AT USP BEAUMONT HE WAS ATTACKED/

494960-F1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               05-28-2008        CLO     05-27-2008      FOM      FOM      FOM
               34AM/        STATES WHILE HOUSED AT USP BEAUMONT HE WAS ATTACKED/

482525-A1      03540-063    WISE, T                     F/B        Z03-021LAD BMP
               09-23-2008        CLD     06-16-2008      BOP      FOM      BMP
               26HM/        HAS NOT RECEIVED COPIES OF MEDICAL RECORDS

497764-F1      03540-063    WISE, T                     UNIT C-1    Z05-010LDS FOM
               07-01-2008        CLO     06-18-2008      FOM      FOM       FOM
               26HM/        REQUESTING A COPY OF HIS MEDICAL RECORD

497767-F1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               06-20-2008        CLO     06-18-2008      FOM      FOM      FOM
               34AM/        CLAIMS STAFF ARE DISCUSSING HIS MEDICAL ISSUES

497769-F1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               06-18-2008        REJ     06-18-2008      FOM      FOM       FOM
               26AM/        CLAIMS HE IS NOT RECEVING ADEQUATE MEDICAL CARE

497770-F1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               06-18-2008        REJ     06-18-2008      FOM      FOM      FOM
               26AM/        CLAIMS HE IS NOT RECEVING ADEQUATE MEDICAL CARE/




G0002         MORE PAGES TO FOLLOW . . .
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 16 of 22 PageID #: 639
  BECHE           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       03-19-2020
PAGE 006 OF       *             UNSANITIZED FORMAT             *       15:31:58

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

497773-F1      03540-063    WISE, T                     UNIT C-1    Z05-010LDS FOM
               06-18-2008        REJ     06-18-2008      FOM       FOM      FOM
               26BM/        CLAIMS HE NEEDS SURGERY/CHRONIC PAIN

498613-F1      03540-063    WISE, T                     UNIT C-1   Z05-004LDS FOM
               06-26-2008        REJ     06-26-2008      FOM      FOM      FOM
               26AM/        CLAIMS HE IS NOT RECEIVING ADEQUATE MEDICAL CARE

488364-A1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               08-20-2008        CLO     06-27-2008      BOP      FOM      FOM
               26BM/        INADEQUATE MEDICAL CARE AND WITHHOLDING OF MED RECDS

480118-A1      03540-063    WISE, T                     F/B         Z03-006LAD BMP
               09-17-2008        CLD     06-30-2008      BOP       FOM      BMP
               26ZM/        WANTS A TRANSFER TO A MEDICAL FACILITY

494424-R1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               06-30-2008        REJ     06-30-2008      SCR      FOM      FOM
               26AM/        CLAIMS NOT REC ADEQUATE MED CARE - IN CHRONIC PAIN

488364-R2      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               06-30-2008        REJ     06-30-2008      SCR      FOM      FOM
               26BM/        ASSAULT RESULT IN FX - UNTIM / IMPROP TRMNT

493372-R1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               07-21-2008        CLD     06-30-2008      SCR      FOM      FOM
               34AM/        WHILE AT BMP WAS ATTACKED/STAF KNEW OF UPCOMING ASSA

494959-R1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               07-21-2008        CLD     06-30-2008      SCR      FOM      FOM
               34AM/        WHILE BMP WAS ATTACKED/STAF KNEW - DIDN'T PROTECT

494960-R1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               07-21-2008        CLD     06-30-2008      SCR      FOM      FOM
               34AM/        WHILE AT BMP WAS ATTACKED/STAFF KNEW OF ASSAULT PLAN

502277-F1      03540-063    WISE, T                     UNIT C-1   Z05-010UDS FOM
               07-25-2008        REJ     07-25-2008      FOM      FOM       FOM
               26BM/26ZM    REQUESTS ADEQUATE MEDICAL CARE/MEDICAL TRANSFER

502278-F1      03540-063    WISE, T                     UNIT C-1   Z05-010UDS FOM
               07-25-2008        REJ     07-25-2008      FOM      FOM      FOM
               26AM/        REQUEST ACCESS TO ADEQUATE MEDICAL CARE & EVAL




G0002         MORE PAGES TO FOLLOW . . .
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 17 of 22 PageID #: 640
  BECHE           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *      03-19-2020
PAGE 007 OF       *             UNSANITIZED FORMAT             *      15:31:58

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

502282-F1      03540-063    WISE, T                     UNIT C-1   Z05-010UDS FOM
               08-05-2008        CLO     07-25-2008      FOM      FOM      FOM
               26AM/26BM    RQSTS CHRONIC CARE AND ACCESS TO ADEQUATE CARE

502283-F1      03540-063    WISE, T                     UNIT C-1   Z05-010UDS FOM
               08-05-2008        CLD     07-25-2008      FOM      FOM      FOM
               33HM/34ZM    RQSTS ALL RESOLUTION/REMEDY ATTEMPTS ADDRESSED

480116-R2      03540-063    WISE, T                     F/B        Z03-006LAD BMP
               09-25-2008        CLD     07-28-2008      SCR      FOM      BMP
               26ZM/        SURG TO CORRECT ISSUES FROM PREV ASSAULT

497764-R1      03540-063    WISE, T                     UNIT C-1    Z05-010LDS FOM
               09-08-2008        CLD     07-28-2008      SCR      FOM       FOM
               26HM/        REQUESTING A COPY OF HIS MEDICAL RECORD

497767-R1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               07-28-2008        REJ     07-28-2008      SCR      FOM      FOM
               34AM/        STAFF DISCUSSING HIS MED ISSUES W/ OTHER I/M

494424-R2      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               09-25-2008        CLD     07-28-2008      SCR      FOM      FOM
               26AM/        NOT RECEIVING ADEQUATE MED CARE/ IN CHRONIC PAIN

497773-R1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               07-28-2008        REJ     07-28-2008      SCR      FOM      FOM
               26BM/        REC'D JAW SURG, NO PT OR TRMNT FOR NECK, BACK & NOSE

497770-R1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               07-28-2008        REJ     07-28-2008      SCR      FOM      FOM
               26AM/        JUST REC JAW SURGERY, NEED TRMNT NECK & BACK INJURIE

497767-A1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               09-18-2008        REJ     09-12-2008      BOP      LEW      FOM
               34AM/        STAFF DISCUSSING HIS MED ISSUES W/ OTHER I/M

494959-A1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               09-18-2008        REJ     09-12-2008      BOP      LEW      FOM
               34AM/        WHILE BMP WAS ATTACKED/STAF KNEW - DIDN'T PROTECT

497770-A1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               09-18-2008        REJ     09-12-2008      BOP      LEW      FOM
               26AM/        JUST REC JAW SURGERY, NEED TRMNT NECK & BACK INJURIE




G0002         MORE PAGES TO FOLLOW . . .
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 18 of 22 PageID #: 641
  BECHE           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       03-19-2020
PAGE 008 OF       *             UNSANITIZED FORMAT             *       15:31:58

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

494960-A1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               09-18-2008        REJ     09-12-2008      BOP      LEW      FOM
               34AM/        WHILE AT BMP WAS ATTACKED/STAFF KNEW OF ASSAULT PLAN

493372-A1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               09-18-2008        REJ     09-12-2008      BOP      LEW      FOM
               34AM/        WHILE AT BMP WAS ATTACKED/STAF KNEW OF UPCOMING ASSA

497773-A1      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               09-19-2008        REJ     09-15-2008      BOP      LEW      FOM
               26BM/        REC'D JAW SURG, NO PT OR TRMNT FOR NECK, BACK & NOSE

497764-A1      03540-063    WISE, T                     UNIT C-1    Z05-010LDS FOM
               11-03-2008        CLO     09-24-2008      BOP      LEW       FOM
               26HM/        REQUESTING A COPY OF HIS MEDICAL RECORD

494960-A2      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               01-13-2009        CLO     10-14-2008      BOP      LEW      FOM
               34AM/        WHILE AT BMP WAS ATTACKED/STAFF KNEW OF ASSAULT PLAN

494959-A2      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               01-13-2009        CLO     10-14-2008      BOP      LEW      FOM
               34AM/        WHILE BMP WAS ATTACKED/STAF KNEW - DIDN'T PROTECT

493372-A2      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               01-13-2009        CLO     10-14-2008      BOP      LEW      FOM
               34AM/        WHILE AT BMP WAS ATTACKED/STAF KNEW OF UPCOMING ASSA

497767-A2      03540-063    WISE, T                     UNIT C-1   Z05-010LDS FOM
               10-21-2008        REJ     10-14-2008      BOP      LEW      FOM
               34AM/        STAFF DISCUSSING HIS MED ISSUES W/ OTHER I/M

480116-A2      03540-063    WISE, T                     F/B        Z03-006LAD BMP
               11-05-2008        REJ     10-29-2008      BOP      ATL      BMP
               26ZM/        CLAIMS HE NEEDS SURGERY TO CORRECT ISSUES FROM A

494424-A1      03540-063    WISE, T                     UNIT C-1   Z05-012LDS FOM
               11-05-2008        REJ     10-29-2008      BOP      ATL      FOM
               26AM/        NOT RECEIVING ADEQUATE MED CARE/ IN CHRONIC PAIN

521106-R1      03540-063    WISE, T                     G-1         Z07-101LAD CLP
               01-05-2009        REJ     01-02-2009      SER       CLP      CLP
               20DS/        DHO HEARING DATE 11-18-08, CODE 218




G0002         MORE PAGES TO FOLLOW . . .
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 19 of 22 PageID #: 642
  BECHE           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       03-19-2020
PAGE 009 OF       *             UNSANITIZED FORMAT             *       15:31:58

REMEDY-ID        REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
               STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
               SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

521106-R2      03540-063    WISE, T                     G-1         Z07-101LAD CLP
               02-19-2009        CLD     01-16-2009      SER       CLP      CLP
               20DS/        DHO HEARING DATE 11-18-08, CODE 218

521106-A1      03540-063    WISE, T                     G-1         Z07-101LAD CLP
               08-06-2009        CLD     05-11-2009      BOP       CLP      CLP
               20DS/        DHO APPEAL/CODE 218/HEARING 11-18-2008

542336-F1      03540-063    WISE, T                     I-1        Z03-108LAD CLP
               07-06-2009        CLO     06-10-2009      CLP      CLP      CLP
               27CS/        NEEDS TO SEE DENTIST ASAP FOR BROKEN TOOTH.

542338-F1      03540-063    WISE, T                     I-1        Z03-108LAD CLP
               07-16-2009        CLO     06-10-2009      CLP      CLP      CLP
               26AS/        ALLEGES HE WAS DEINED TREATMENT FOR BACK PAIN.

616876-F1      03540-063    WISE, T                      TENNESSEE T03-311U     MEM
               12-28-2010        CLD     11-30-2010       MEM      MEM      MEM
               26BM/        MED CARE-IMPROPER/INADEQUATE

616876-R1      03540-063    WISE, T                      TENNESSEE T03-311U     MEM
               03-31-2011        CLD     01-20-2011       MXR      MEM      MEM
               26BM/        MED CARE-IMPROPER/INADEQUATE

616876-A1      03540-063    WISE, T                      TENNESSEE T03-311U     MEM
               04-21-2011        REJ     04-14-2011       BOP      MEM      MEM
               26BM/        MED CARE-IMPROPER/INADEQUATE

616876-A2      03540-063    WISE, T                      TENNESSEE T03-311U     MEM
               05-19-2011        REJ     05-09-2011       BOP      MEM      MEM
               26BM/        MED CARE-IMPROPER/INADEQUATE

968843-R1      03540-063    WISE, T                      UNIT B     Z01-106UDS TDG
               03-19-2019        CLD     02-05-2019       SER      TDG      TDG
               20DM/        DHO APPEAL

980859-R1      03540-063    WISE, T                     UNIT B      Z01-106LDS TDG
               06-18-2019        CLD     06-12-2019      SER       TDG      TDG
               20DM/        DHO HEARING DATE 05-20-19, CODE 113

968843-A1      03540-063    WISE, T                      UNIT B     Z01-106UDS TDG
               07-29-2019        REJ     07-02-2019       BOP      ATL      TDG
               20DM/        DHO APPEAL




G0002         MORE PAGES TO FOLLOW . . .
        Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 20 of 22 PageID #: 643
  BECHE         *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *       03-19-2020
PAGE 010 OF 010 *             UNSANITIZED FORMAT             *       15:31:58

REMEDY-ID       REG       NAME                      ORIG UNIT OR LOC/QTRS/FACL
              STATUS-DATE      STATUS   DATE-RCV    RCV-OFC RCV-FACL EVNT-FACL
              SUBJ1/SUBJ2 --------------------ABSTRACT--------------------------

980859-A1     03540-063    WISE, T                     UNIT B     Z01-106LDS TDG
              09-30-2019        CLD     08-08-2019      BOP      MCD      TDG
              20DM/        DHO HEARING DATE 05-20-19, CODE 113




                 89 REMEDY SUBMISSION(S) SELECTED
G0000        TRANSACTION SUCCESSFULLY COMPLETED
Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 21 of 22 PageID #: 644




        Attachment
             D
Case 1:20-cv-00056 Document 72-1 Filed 07/01/20 Page 22 of 22 PageID #: 645
